Alvey, J.,
delivered, the opinion of the Court.
The three defendants in this action were sued as joint tort-leasors, and the single question presented is as to the effect and operation of the release executed by the plaintiffs to one of the defendants, Mrs. Lee, during the pendency of the suit. The terms of the release are exceedingly broad and comprehensive, though it was declared that it was not to prejudice or impair the plaintiffs’ claim against the other two defendants. The release was executed in consideration of five hundred dollars, and in terms, released and discharged Mrs. Lee from all claims of every description, for damages acci’uing or accrued by reason of the wrongs complained of; the plaintiffs thereby acknowledging themselves “to be fully paid and satisfied for all and singular the trespasses complained of” by them in the suit then pending against the three defendants jointly. The Court below instructed the jury that the release enured to the benefit of all the defendants, and was therefore an answer to the action; which instruction we think was properly given.
The law, as settled.in England, is, that a judgment in an action against one of two joint tort-feasors, of itself, without satisfaction or execution, is a sufficient bar to an action against the other for the same cause. The leading cases upon this subject are Brown vs. Wootten, Yelv., 67 ; King vs. Hoare, 13 M. & W., 494; Brinsmead vs. Harrison, L. R., 6 C. P., 584, and same case in Ex. Ch. L. R., 7 C. P., 547.
This rule, however, to the full exteat stated, is not generally accepted by the Courts in this country. The opinion of Kent, C. J., in Livingston vs. Bishop, 1 John., 290, has been most generally adopted, which is to the effect that a recovery against one of several joint tortfeasors is not of itself, without satisfaction, a bar to the right to recover against the others; hut fully conceding that satisfaction received of one is a complete bar to recovery *67against the others. The principle of Livingston vs. Bishop has heen fully sanctioned by the Supreme Court of the United States, in the case of Lovejoy vs. Murray, 3 Wall., 1. But, without determining which rule we should be disposed to adopt, if the precise question were presented, with respect to the qirestion presented on the record before us, there is no conflict of authority whatever. All the cases, both English and American, maintain the doctrine that satisfaction from one joint tort-feasor, whether received before or after recovery, extinguishes the right- as against the others. The plaintiff is not entitled to receive more than one satisfaction for and in respect of the same injury. As was said by the Court in Lovejoy vs. Murray, when the plaintiff has accepted satisfaction in full for the injury done him, from whatever source it may come, he is so far affected in equity and good conscience, that the law will not permit him to recover again for the same damages. And as a consideration is always implied in a release under seal, though not expressed on its face, the release by deed of one joint trespasser will discharge all; and this has been the law from very early times. Littleton, see. 376 ; Co. Litt., 232; Cocke vs. Jennor, Hob., 66; 7 Robinson’s Prac., 206 to 208, and cases there referred to; Ruble vs. Turner, 2 Hen. & Mun., 38; Gillpatrick vs. Hunter, 24 Me., 18; Thurman vs. Wild, 11 Ad. & El., 453. Here the release expresses the consideration on its face, which was received in full satisfaction of the wrong complained of. The proviso in the release, by which the right to recover for the same injury against the other two defendants was attempted to be reserved to the plaintiffs, is simply void, as being repugnant to the legal effect and operation of the release itself. Ruble vs. Turner, 2 Hen & Mun., 38. The judgment must, therefore, be affirmed.
(Decided 15th June, 1876.)

Judgment affirmed.